DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/11/2020. Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 08/24/2022 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20200348684 A1).
Regarding claims 1 , 14 and 20, Zhang (Figs. 1-10) discloses a system comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations (all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs)…; Zhang at [0031]) comprising: 
determining, using a control circuit, a control scenario for an autonomous vehicle; in accordance with a determination that the control scenario meets a first set of conditions (system for generating an path for an autonomous driving vehicle (ADV), taking into account the comfort level associated with the path as well as the preference for the path to stay close to the lane center line and away from obstacles with a buffer; Zhang at [0017]-[0018]): 
selecting, using the control circuit, a first group of control components; determining, using the first group of control components in the control circuit, a first set of steering commands and a first set of speed commands (Autonomous vehicle 101 may further include certain common components included in ordinary vehicles, such as, an engine, wheels, steering wheel, transmission, etc., which may be controlled by vehicle control system 111 and/or perception and planning system 110 using a variety of communication signals and/or commands, such as, for example, acceleration signals or commands, deceleration signals or commands, steering signals or commands, braking signals or commands, etc.; Zhang at [0025]) and [0029]); and navigating, using the control circuit, the vehicle according to the first set of steering commands and the first set of speed commands; in accordance with a determination that the control scenario meets a second set of conditions (the navigation system may determine a series of speeds and directional headings to affect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination; [0048]): 
selecting, using the control circuit, a second group of control components, wherein the second group of control components is different from the first group of control components (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]);
determining, using the second group of control components in the control circuit, a second set of steering commands and a second set of speed commands (Autonomous vehicle 101 may further include certain common components included in ordinary vehicles, such as, an engine, wheels, steering wheel, transmission, etc., which may be controlled by vehicle control system 111 and/or perception and planning system 110 using a variety of communication signals and/or commands, such as, for example, acceleration signals or commands, deceleration signals or commands, steering signals or commands, braking signals or commands, etc.; Zhang at [0025]) and [0029]); and 
navigating, using the control circuit, the vehicle according to the second set of steering commands and the second set of speed commands (System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0075]; and in accordance with a determination that the control scenario meets a third set of conditions: selecting, using the control circuit, a third group of control components, wherein the third group of control components includes components from the first group of control components and components from the second group of control components (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]); determining, using the third group of control components in the control circuit, a third set of steering commands and a third set of speed commands (Autonomous vehicle 101 may further include certain common components included in ordinary vehicles, such as, an engine, wheels, steering wheel, transmission, etc., which may be controlled by vehicle control system 111 and/or perception and planning system 110 using a variety of communication signals and/or commands, such as, for example, acceleration signals or commands, deceleration signals or commands, steering signals or commands, braking signals or commands, etc.; Zhang at [0025]) and [0029]); and 
navigating, using the control circuit, the vehicle according to the third set of steering commands and the third set of speed commands (System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0075].

Regarding claim 2, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches wherein the control scenario changes dynamically over time (the navigation system may determine a series of speeds and directional headings to affect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination; Zhang at [0048] and [0065]).

Regarding claim 3, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches  wherein the control scenario is pre-determined and remains static over time (the navigation system may determine a series of speeds and directional headings to affect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination; Zhang at [0048] and [0065]).

Regarding claim 4, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches wherein determining, using the first group of control components in the control circuit, the first set of steering commands and the first set of speed commands includes (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]); 
receiving, using the control circuit, a reference trajectory, a set of lateral constraints, and a set of speed constraints (determining a lateral speed based on a speed function, a first order longitudinal rate of change, and the first order lateral rate of change, wherein the lateral speed satisfies the third constraint related to the threshold lateral velocity; Zhang at claim 8); 
determining, using the control circuit, the first set of steering commands based at least in part on the reference trajectory and the set of lateral constraints (Autonomous vehicle 101 may further include certain common components included in ordinary vehicles, such as, an engine, wheels, steering wheel, transmission, etc., which may be controlled by vehicle control system 111 and/or perception and planning system 110 using a variety of communication signals and/or commands, such as, for example, acceleration signals or commands, deceleration signals or commands, steering signals or commands, braking signals or commands, etc.; Zhang at [0025]) and [0029]); and 
determining, using the control circuit, the first set of speed commands based at least in part on the set of speed constraints (determining a lateral speed based on a speed function, a first order longitudinal rate of change, and the first order lateral rate of change, wherein the lateral speed satisfies the third constraint related to the threshold lateral velocity; Zhang at claim 8).

Regarding claim 11, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches wherein determining, using the second group of control components in the control circuit, the second set of steering commands and the second set of speed commands includes (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]); 
receiving, using a control circuit, a reference trajectory, a set of lateral constraints, and a set of speed constraints (determining a lateral speed based on a speed function, a first order longitudinal rate of change, and the first order lateral rate of change, wherein the lateral speed satisfies the third constraint related to the threshold lateral velocity; Zhang at claim 8); 
determining, using the control circuit, a curvature of the reference trajectory (which when executed by a processor, cause the processor to perform operations, the operations comprising: obtaining a plurality of path inputs comprising a lateral starting state for an autonomous driving vehicle (ADV), a longitudinal starting state for the ADV…; Zhang at claim 13); determining, using the control circuit, the second set of steering commands and second set of speed commands based on the curvature of the reference trajectory, the set of lateral constraints, and the set of speed constraints (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]).

Regarding claim 12, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches wherein determining, using the third group of control components in the control circuit, the third set of steering commands and the third set of speed commands includes (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]); receiving, using the control circuit, a reference trajectory, a set of lateral constraints, and a set of speed constraints (determining a lateral speed based on a speed function, a first order longitudinal rate of change, and the first order lateral rate of change, wherein the lateral speed satisfies the third constraint related to the threshold lateral velocity; Zhang at claim 8) ; 
determining, using the control circuit, a fourth set of steering commands based at least in part on the reference trajectory and the set of lateral constraints (determining a lateral speed based on a speed function, a first order longitudinal rate of change, and the first order lateral rate of change, wherein the lateral speed satisfies the third constraint related to the threshold lateral velocity; Zhang at claim 8); determining, using the control circuit, a fourth set of speed commands based at least in part on the set of speed constraints, wherein the fourth set of speed commands are determined independently from the fourth set of steering commands (System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0075]; 
determining, using the control circuit, a curvature of the reference trajectory (which when executed by a processor, cause the processor to perform operations, the operations comprising: obtaining a plurality of path inputs comprising a lateral starting state for an autonomous driving vehicle (ADV), a longitudinal starting state for the ADV…; Zhang at claim 13) ; 
determining, using the control circuit, a fifth set of steering commands and a fifth set of speed commands based on the curvature of the reference trajectory, the set of lateral constraints, and the set of speed constraints (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]); combining, using the control circuit, the fourth set of steering commands and the fifth set of steering commands to generate the third set of steering commands (Autonomous vehicle 101 may further include certain common components included in ordinary vehicles, such as, an engine, wheels, steering wheel, transmission, etc., which may be controlled by vehicle control system 111 and/or perception and planning system 110 using a variety of communication signals and/or commands, such as, for example, acceleration signals or commands, deceleration signals or commands, steering signals or commands, braking signals or commands, etc; Zhang at [0025]) and [0029]); and combining, using the control circuit, the fourth set of speed commands and the fifth set of speed commands to generate the third set of steering commands (… Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time; Zhang at [0034).

Regarding claim 13, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches wherein the control circuit includes microcontrollers with embedded processing circuits (Processor 1501 may represent one or more general-purpose processors such as a microprocessor, a central processing unit (CPU), or the like. More particularly, processor 1501 may be a complex instruction set computing (CISC) microprocessor, reduced instruction set computing (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets; Zhang at [0081]).

Regarding claim 15, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches wherein the control scenario changes dynamically over time (the navigation system may determine a series of speeds and directional headings to affect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination; Zhang at [0048] and [0065]).

Regarding claim 16, Zhang (Figs. 1-10) discloses the claimed invention substantially as explained above. further, Zhang (Figs. 1-10) teaches wherein determining, using the first group of control components in the control circuit, the first set of steering commands and the first set of speed commands includes (perception and planning system 110 or any of servers 103-104 of FIG. 1, and path planner 309 of FIG. 6. System 1500 can include many different components. These components can be implemented as integrated circuits (ICs), portions thereof, discrete electronic devices, or other modules adapted to a circuit board such as a motherboard or add-in card of the computer system, or as components otherwise incorporated within a chassis of the computer system; Zhang at [0079]); 
receiving, using the control circuit, a reference trajectory, a set of lateral constraints, and a set of speed constraints (determining a lateral speed based on a speed function, a first order longitudinal rate of change, and the first order lateral rate of change, wherein the lateral speed satisfies the third constraint related to the threshold lateral velocity; Zhang at claim 8); 
determining, using the control circuit, the first set of steering commands based at least in part on the reference trajectory and the set of lateral constraints (Autonomous vehicle 101 may further include certain common components included in ordinary vehicles, such as, an engine, wheels, steering wheel, transmission, etc., which may be controlled by vehicle control system 111 and/or perception and planning system 110 using a variety of communication signals and/or commands, such as, for example, acceleration signals or commands, deceleration signals or commands, steering signals or commands, braking signals or commands, etc.; Zhang at [0025]) and [0029]); and 
determining, using the control circuit, the first set of speed commands based at least in part on the set of speed constraints (determining a lateral speed based on a speed function, a first order longitudinal rate of change, and the first order lateral rate of change, wherein the lateral speed satisfies the third constraint related to the threshold lateral velocity; Zhang at claim 8).

Allowable Subject Matter
Claims 5-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663